Exhibit 10.01

"Certain identified information noted as 'XXXXX' has been excluded from this
exhibit, because it is both a.) not material and b.) would likely cause
competitive harm to the Registrant if publicly disclosed."

[ex1001001.jpg] [ex1001001.jpg]

 

EXCLUSIVE DISTRIBUTION SERVICES AGREEMENT




_____________________________________________________________

This Exclusive Distribution Services Agreement ("Agreement") is effective as of
the date last set forth below (the “Effective Date”), by and between
Wellgistics, LLC, a Florida limited liability company, having a business address
of 358 Eagles Landing Drive, Lakeland, FL 33810 (“Wellgistics”) and Predictive
Laboratories, Inc., a Utah corporation having a business address of 2735 East
Parleys Way, Suite 205, Salt Lake City, Utah 84109  (“Supplier”). Wellgistics
and Supplier may be individually referred to as a “Party” or collectively as the
“Parties.” References to this Agreement shall include its Schedules and/or
Exhibits.

RECITALS

WHEREAS, Wellgistics is a wholesale distributer of pharmaceutical and healthcare
industry related products;

WHEREAS, Supplier sources or manufactures healthcare related products and
distributes the same; and

WHEREAS, subject to the terms and conditions of this Agreement, Supplier desires
to use Wellgistics to distribute, or hereby authorizes it to distribute, the
products detailed in Exhibit A (the “Product” or “Products”) on an exclusive
basis.

-1-



AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto, each intending to be legally
bound, agree as follows:

1. Term.  This Agreement shall commence on the Effective Date and will have a
reoccurring term of one year (the “Term”), which shall automatically renew for
additional one year Terms unless either Party provides the other Party written
notice of termination of the Agreement at least sixty (60) days prior to the end
of the then contract Term or the Agreement is terminated in accordance with
Section 7.

2. Products and Pricing.  The Products available hereunder and the respective
initial direct invoice prices included in this Agreement are listed on Exhibit
A.  For all direct purchase Products, Wellgistics will be invoiced at the
contract prices listed in Exhibit A.  

      a. Distribution Channel. In order to ensure that Wellgistics is fully
incentivized to promote and maximize sales of the Products, Wellgistics shall
serve as Supplier’s exclusive distributor during the Term of this Agreement in
the Territory (as defined below).

         i. Subject to the terms of this Agreement, Supplier hereby exclusively
grants all distribution rights it holds, as those rights may change from
time-to-time, for the Products on and in any platform and in any distribution
channel in the Territory;

         ii. The exclusive distribution rights granted herein are subject to
Wellgistics placing an Initial Order of One Million (1,000,000) units of the
Product immediately following execution of this Agreement;

         iii.Wellgistics shall have the right and discretion to set the pricing
at or above XXXXX per unit of Product on the reselling or wholesaling of the
Product and to determine who it will and will not sell the Product to.
Wellgistics will not sell units of Product at less than XXXXXX per unit of
Product without the prior written consent of Supplier, which consent shall be in
 Supplier’s sole and absolute discretion.

         iv. All inquiries made to the Supplier by any buyer regarding the
purchase of the Product shall be referred to Wellgistics for a response.

-2-



     b. Purchase Orders; Pricing. Wellgistics’ purchase of the Product from
Supplier will be handled through Purchase Orders (“PO”) to Supplier.  Each PO
will set forth: (a) the quantities and sizes of the Product; (b) the shipment
dates; and (c) the shipping destination. Supplier will not be obligated under
the terms and conditions of a PO until Supplier has given Wellgistics written
notice of its acceptance of the PO in question. Acceptance of a PO will be in
the sole and absolute discretion of Supplier.  Under no circumstances shall a PO
that has been accepted by Supplier be cancelled by Supplier without Wellgistics’
prior written approval.  Wellgistics may not cancel any submitted PO after the
PO is accepted by Supplier.   

     c. Price Protection. The price may be changed only by a written amendment
to this Agreement.

     d. Minimum Quantity. Wellgistics’ exclusive distribution are granted based
upon Wellgistics placing an initial One Million (1,000,000) unit order of the
Product on the following terms:

          i.Wellgistics shall submit to Supplier a PO for One Million
(1,000,000) units of the Product immediately upon execution of this Agreement
(“Initial Order”);

          ii.Within three days following the submission of the PO, Wellgisitics
shall pay 50% of the Initial Order price to Supplier (“Initial Payment”);

          iii.Supplier will begin providing XXXXX per week to Wellgistics on the
earliest possible schedule (not to be longer than seven (7) business days from
receipt of the Initial Payment);

          iv.Upon having received the first 500,000 units of the Product,
Wellgistics will pay the balance owned on the Initial Order (“Second Payment”);
and

         v.Supplier will provide the 1,000,000 units of Product that are part of
the Initial Order on the earliest possible schedule.

    e .Failure to purchase the Minimum Quantity as outlined in Section 2(d)
shall trigger Supplier’s right to terminate the exclusive rights granted
hereunder, which act shall be Supplier’s sole remedy for Wellgistic’s failure to
purchase a minimum quantity.

    f.Product Delivery.  Shipping terms are FOB Destination.  Title to and risk
of loss to the Products shall pass to Wellgistics upon receipt by Wellgistics at
Wellgistics’ warehouse in Lakeland, Florida.  If Product is lost or damaged
during transit, Wellgistics shall notify Supplier in writing within ten (10)
days of its receipt of such Product and Supplier will provide Wellgistics with
credits for that portion of the shipment that is lost or damaged against future
orders.

3.Payment Terms

The invoice for the first order (1,000,000) units shall be paid by Wellgistics
fifty percent (50%) upon placement of the Initial Order. The balance shall be
payable as outlined in 2(d) above

-3-



4. Additional Compensation.

      a. As further consideration for both the Product price stated in Exhibit A
and the grant of exclusivity, Wellgistics agrees to further compensate supplier
by paying it (XXXXX%) of the Net Revenue (defined below) generated by all sales
of the Product plus XXXXX% XXXXX to Florida shipping costs (including domestic
shipping costs) for the Product in question.  Net Revenue shall be defined for
purposes of this Agreement as the gross sales price by Wellgistics and/or its
Affiliates (defined below) less the price paid by Wellgistics to purchase the
Product from Supplier.  This additional compensation shall be calculated and
paid in two ways: (1) Wellgistics will pay Supplier an additional XXXXX per unit
in accordance with the following schedule: (i) 50% at that the time of the
Initial Payment; and (ii) 50% at the time of the Second Payment; and (2) all
sales will be calculated monthly and the balance owed Supplier, less the XXXXX
already paid, shall be paid to Supplier by Wellgistics on or before the 15th of
the subsequent month. For purposes hereof, an “Affiliate” shall mean any person
or entity that is controlling, controlled by, or is under common control with
Wellgistic. For purposes of this definition “control” means ownership or control
of greater than 50% of the voting rights of the person or entity in question or
the power to otherwise direct the affairs of the person or entity in question.

     b. Each Party shall keep or cause to be kept such records as are required
to determine, in a manner consistent with generally accepted accounting
principles in the United States, the sums or credits due under this Agreement,
including, but not limited to Net Revenue. At the request (and expense) of
either Party, the other Party shall permit an independent certified public
accountant appointed by such Party and reasonably acceptable to the other Party,
at reasonable times not more than twice a year and upon reasonable notice, to
examine only those records as may be necessary to determine, with respect to any
quarterly period or periods ending not more than three years prior to such
Party’s request, the correctness or completeness of any report or payment made
under this Agreement. Results of any such examination shall be (i) binding on
the Parties other than in the case of manifest error, (ii) limited to
information relating to calculation of Net Revenues, and (iii) made available to
both Parties. The Party requesting the audit shall bear the full cost of the
performance of any such audit, unless such audit discloses a variance of more
than 5% from the amount of the original report, commission or payment
calculation, in which case the Party being audited shall bear the full cost of
the performance of such audit. Each Party shall pay to the other the amount
owing as revealed by such examination and review.

5. Warrants.  As additional compensation for the services performed by
Wellgistics hereunder and only if Wellgistics is able to submit its Initial
Order by April 1, 2020 and wire 50% of the Initial Order price by April 3, 2020,
the Supplier, together with its parent company, Predictive Technology Group,
Inc. (“PGI”), shall issue to Wellgistics or its designees at the time of the
execution of this Agreement, transferable divisible warrants (the "Warrants")
for the purchase of 1,500,000 PGI Shares at an exercise price of $.86 per share.
The Warrants will expire on the third anniversary of the Effective Date. The
Warrant shall be in the form set forth in Exhibit B. If the Warrants are issued,
then on the date hereof and on each subsequent date that Warrants are exercised
Wellgistics will be deemed to make the representations and warranties set forth
in Exhibit D. Warrants may not be excercised or sold during the initial twelve
month term of this agreement without the written consent of the Board of
Directors of Predictive Technology Group.

-4-



6. Adverse Events; Complaints.  Wellgistics agrees to notify Supplier of any
information coming into Wellgistics’ possession concerning any adverse event
relating to the Product, within three (3) Business Days of the date of
Wellgistics first becoming aware of such adverse event.

7.Return Policy and Product Recall.  Products may be returned if: (i) they are
damaged or deteriorated through no action of Wellgistics; or (ii) they are
subject to a recall initiated by Supplier or other government agency.  

8. Termination.

      a. This Agreement may be terminated in whole or in part by either Party:
(i) as a result of a material breach of this Agreement by the other Party if
such breach is not cured within 30 days after receipt of notice of such breach
by the non-breaching Party, which notice specifies the nature of the breach with
reasonable particularity; (ii) if the other Party admits in writing of its
inability to pay its debts generally as they become due, makes an assignment for
the benefit of its creditors, or files (or has filed against it) any petition
under any federal, state or local bankruptcy, insolvency or similar laws, if
such filing is not stayed or dismissed within sixty (60) days after the date
thereof.

     b.Effect of Termination on Orders.  Upon the expiration or earlier
termination of this Agreement, Supplier will fill all accepted POs in accordance
with their terms.  If Wellgistics is in possession of any Product at the
expiration and/or termination of this Agreement, Wellgistics shall have the
right to sell such Product after the expiration and/or termination of this
Agreement. Wellgistics will not have the right to return Product to Supplier
following expiration and/or termination of this Agreement.

     c. Survival.  Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Sections 5, 6, 8, 9, 10, and 13-25 will survive any
expiration or termination of this Agreement.

9. Limited Warranty.  THE PARTIES SEPARATELY PROVIDE THE FOLLOWING RESPECTIVE
REPRESENTATIONS AND WARRANTIES:

     a. Wellgistics represents warrants and covenants that: (a) entering into
this Agreement does not violate any contractual obligations Wellgistics may have
with third-parties; and (b) it shall distribute the Products and otherwise
perform its obligations under this Agreement: (i) in accordance with any and all
applicable laws, rules and regulations; (ii) in compliance with professional
standards applicable to the pharmaceutical and medical device wholesale
industry; (iii) consistent with Supplier’s instructions for use; and (iv) in
accordance with the terms of this Agreement and amendments, if any.  Wellgistics
may only sell and distribute Product to Customers within the fifty (50) states
of the United States of America, the District of Columbia, Puerto Rico and the
territories and possessions of the United States (collectively, the
“Territory”).

-5-



    b. Wellgistics acknowledges Supplier’s right, title, and interest, in and to
the Products’ patents, trademarks and any other symbols, logos, service marks,
trademarks, trade names, copyrights, copyrightable material, or other legally
protected information associated with the Products or Supplier (collectively
referred to as "Supplier IP") and shall not claim any right, title, or interest,
in or to the Supplier IP or the Products, other than the right to distribute the
Products.

10. Indemnification.  SUPPLIER SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS
WELLGISTICS AND ITS AFFILIATE COMPANIES AND THEIR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS (HEREINAFTER COLLECTIVELY REFERRED TO AS A “WELLGISTICS
INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL THIRD PARTY CLAIMS AND
ASSOCIATED LOSSES, EXPENSES, DAMAGES, LIABILITIES, COSTS (INCLUDING, BUT NOT
LIMITED TO, INTEREST, PENALTIES, AND REASONABLE ATTORNEYS’ FEES) AND JUDGMENTS
SUFFERED BY A WELLGISTICS INDEMNIFIED PARTY ARISING OUT OF: (A) BODILY INJURY,
PROPERTY DAMAGE, OR ANY OTHER DAMAGE OR INJURY, IN EACH CASE, DIRECTLY CAUSED BY
THE PRODUCTS PURCHASED  BY WELLGISTICS FROM SUPPLIER OR (B) SUPPLIER’S BREACH OF
THIS AGREEMENT, EXCEPT IN THE CASE OF (A) OR (B) IF SUCH INJURY OR DAMAGE
RESULTS PARTIALLY OR COMPLETELY FROM SUCH WELLGISTICS INDEMNIFIED PARTY’S
NEGLIGENCE, WILLFUL MISCONDUCT, OR THE BREACH OF WELLGISTICS’ OBLIGATIONS UNDER
THIS AGREEMENT.  

 

WELLGISTICS SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS SUPPLIER AND ITS
AFFILIATE COMPANIES AND THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
(HEREINAFTER COLLECTIVELY REFERRED TO AS A “SUPPLIER INDEMNIFIED PARTY”) FROM
AND AGAINST ANY AND ALL THIRD PARTY CLAIMS AND ASSOCIATED LOSSES, EXPENSES,
DAMAGES, LIABILITIES, COSTS (INCLUDING, BUT NOT LIMITED TO, INTEREST, PENALTIES,
AND REASONABLE ATTORNEYS’ FEES) AND JUDGMENTS SUFFERED BY A SUPPLIER INDEMNIFIED
PARTY ARISING OUT OF WELLGISTICS’ FRAUD, NEGLIGENCE OR WILLFUL MISCONDUCT OR
WELLGISTICS’ BREACH OF THIS AGREEMENT, EXCEPT IF CLAIM RESULTS PARTIALLY OR
COMPLETELY FROM SUCH SUPPLIER INDEMNIFIED PARTY’S NEGLIGENCE, WILLFUL
MISCONDUCT, OR THE BREACH OF SUPPLIER’S OBLIGATIONS UNDER THIS AGREEMENT.

 

Indemnification under this Section will be provided only on the conditions that:
(a) the indemnifying Party is given written notice within fifteen (15) days
after the indemnified Party receives notice of the subject action (provided
failure to give such notice within such period shall not bar a claim for
indemnification except to the extent such failure has prejudiced the
indemnifying Party); (b) the indemnifying Party has sole control of the defense
and all related settlement negotiations, provided any settlement that would
impose any monetary or injunctive obligation upon the indemnified Party or
requires any admission of liability shall be subject to the indemnified Party’s
prior written approval; and (c) the indemnified Party provides cooperation and
information in furtherance of such defense, as reasonably required by the
indemnifying Party.

-6-



NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING IN ANY WAY OUT OF OR UNDER
THIS AGREEMENT, WHETHER IN TORT, CONTRACT OR OTHERWISE, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  NO TERMS SET FORTH IN
SUPPLIER’S INVOICE OR IN ANY OTHER DOCUMENT THAT IS NOT SIGNED BY BOTH PARTIES
SHALL IN ANY WAY ACT TO LIMIT EITHER PARTY’S LIABILITY UNDER THIS AGREEMENT.
 THESE INDEMNIFICATION OBLIGATIONS AND LIMITATION OF LIABILITY SHALL SURVIVE
EXPIRATION OR EARLY TERMINATION OF THIS AGREEMENT.  

 

11. Insurance.  Supplier shall maintain a product liability insurance policy
with limits of not less than One Million Dollars ($1,000,000) including excess
or umbrella policies.  Wellgistics shall obtain and maintain at all times during
this Agreement the following minimum levels of insurance: (i) comprehensive
general liability with limits of at least $1,000,000 per occurrence, and two
million ($2,000,000) aggregate and a four million ($4,000,000) umbrella and in
the aggregate, (ii) workers' compensation insurance as required by Law, (iii)
employers' liability insurance with limits of at least $500,000 per accident,
and (iv) professional and product liability insurance policy with limits of at
least two million dollars ($2,000,000) per claim and five million ($5,000,000)
in the aggregate.  

12. Compliance with Laws.  In the performance of its duties and obligations
under this Agreement, each Party shall at all times comply with all federal,
state, local and other applicable laws, regulations, rules, orders and
ordinances (collectively “Laws”) pertinent to each Party’s performance of its
duties.

13. Force Majeure.  The Parties shall not be liable for, acts of God, war,
riots, floods, fires, storms, strikes, catastrophes, or any other acts of force
majeure, governmental restrictions, prohibitions, regulations, and requisitions,
the acts of logistics providers  or common carriers, or other interferences
beyond their reasonable control to the extent that the same prevent or delay the
performance of the obligations herein contained; provided, however, that such
Party shall use reasonable commercial efforts to remove the cause of the
disruption fulfill the obligations under this Agreement and provide the other
Party with prompt notice of the occurrence of any such event of force majeure.
This section is not intended and cannot be used by either Party to otherwise
limit the availability of common law protections otherwise available.

14. Entire Agreement.  This Agreement contains the entire agreement and
understanding between the Parties. This Agreement supersedes the Distribution
Services Agreement and Third Party Logistics Services Agreement that were
previously entered into by the Parties. The inapplicability or unenforceability
of any provision of this Agreement shall not affect the operation or validity of
any other provision of this Agreement and all such other provisions shall remain
in full force and effect.  

15. Amendment.  This Agreement may be amended or modified only by a written
document duly executed by each Party.  This Agreement shall not be contravened
or deemed modified or amended by any terms contained in any purchase order,
confirmation or acknowledgment of Wellgistics or in any Supplier invoice,
confirmation or acknowledgment stating other or different terms, whether or not
signed by the Parties hereto.

-7-



16. Waiver.  No waiver of a breach, failure of any condition, or any right or
remedy contained in or granted by the provisions of this Agreement shall be
effective unless it is in writing and signed by the Party waiving the breach,
failure, right, or remedy. No waiver of any breach, failure, right, or remedy,
whether or not similar, nor shall any waiver constitute a continuing waiver
unless the writing so specifies.

17. Governing Law.  This Agreement, and any dispute arising from the
relationship between the Parties to this Agreement, shall be governed by and
construed in accordance with the laws of the State of Utah, without giving
effect to its choice of law provisions.

18. Notices.  Any notice to be given by either Party to the other shall be in
writing and shall be given either by hand delivery or facsimile or email and
confirmed in writing, by overnight courier (charges prepaid) or certified mail,
return receipt requested, addressed to Wellgistics or Supplier at their
respective addresses set forth below, or at such other address as either Party
shall designate to the other in accordance herewith.  Notices shall be deemed
given when received, as evidenced by written receipt or confirmation.

 If to Wellgistics:

Wellgistics

Attn: General Counsel

358 Eagles Landing Drive,

Lakeland, FL 33810

Phone: 435.817.6615

Fax: 863.336.5010

Email:  XXXXX

 

If to Supplier:

Predictive Laboratories, Inc.

Attn: President

2735 East Parleys Way, Suite 205,

Salt Lake City, Utah 84109 Phone:

Email: XXXXX 

-8-



19. Severability.  If any provision of this Agreement is declared or found to be
illegal or unenforceable, both Parties shall be relieved of all obligations
arising under such provision, but the remainder of this Agreement shall not be
affected and remain in full force and effect.

20. Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not define, limit or otherwise affect any of the terms
or sections or provisions hereof.

21. Counterparts.  This Agreement may be executed in any number of counterparts
and all such counterparts, when taken together, shall constitute a single and
binding agreement.  Signatures sent by telefacsimile transmission or by
electronic mail in PDF format shall constitute originals for purposes of
executing and delivering this Agreement and sending notices.

22. Attorneys’ Fees.  In any litigation, arbitration or other proceeding by
which one Party seeks to enforce its rights under this Agreement (whether in
contract, tort or both) or seeks a declaration of its rights or obligations
under this Agreement, the prevailing Party shall be awarded its reasonable
attorneys’ fees, and costs and expenses incurred.

23. Subcontracting; Assignment.  This Agreement may not be subcontracted or
assigned without prior written consent of the Parties, with the exception of
third-party courier services.

24. Publicity. Except as required by Law, neither Supplier or Wellgistics shall
identify the other as a prospective, current or former business counterparty in
any press release, publicity, advertising, or other disclosure without prior
written consent of the other Party.  

25. Independent Contractors.  Each Party acknowledges and agrees that it is
acting hereunder as an independent contractor.  Nothing in this Agreement is
intended to mean, or shall be construed to mean, that Wellgistics or any of its
employees or agents are the agents, representatives or employees of Supplier. 

26. Arbitration.  Any controversy, claim or dispute arising out of or relating
to this Agreement, shall be settled by binding arbitration in Salt Lake City, UT
if it cannot first be resolved through good faith negotiations for at least
thirty (30) days. Such arbitration shall be conducted in accordance with the
then prevailing commercial arbitration rules of JAMS/Endispute (“JAMS”), with
the following exceptions if in conflict: (a) one arbitrator shall be chosen by
JAMS; (b) each Party to the arbitration will pay its pro rata share of the
expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (c) arbitration may
proceed in the absence of any Party if written notice (pursuant to the JAMS’
rules and regulations) of the proceedings has been given to such Party. The
Parties agree to abide by all decisions and awards rendered in such proceedings.
Such decisions and awards rendered by the arbitrator shall be final and
conclusive and may be entered in any court having jurisdiction thereof as a
basis of judgment and of the issuance of execution for its collection. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided however, that nothing in this subsection shall
be construed as precluding the bringing an action for injunctive relief or other
equitable relief. The arbitrator shall not have the right to award punitive
damages or speculative damages to either Party and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
 If for any reason this arbitration clause becomes not applicable, then each
Party, to the fullest extent permitted by applicable law, hereby irrevocably
waives all right to trial by jury as to any issue relating hereto in any action,
proceeding or counterclaim arising out of or relating to this Agreement or any
other matter involving the Parties hereto.

-9-



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties through their duly authorized representatives as of the Effective
Date.                

  

  

Wellgistics, LLC

 

Predictive Technology Group, Inc.

Separately and on behalf of Predictive Laboratories, Inc.

By:

By:

 

 

Name: Matthew Starley

Name: Bradley C. Robinson

Title: COO / General Counsel

Title: President and CEO

Date: April 1, 2020

Date: April 1, 2020

-10-



EXHIBIT A

Wellgistics Pricing as of the Effective Date




    

NDC

Description

Initial Order Minimum

Exclusive Price Per Unit

n/a

Assurance AB Test

(COVID-19 IgM/IgG Rapid Antibody Test (blood))

1,000,000

$ XXXXX




-11-



